  Case 20-10081      Doc 31    Filed 07/22/20 Entered 07/22/20 13:03:36         Desc Main
                                 Document     Page 1 of 1

                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

      IN THE MATTER OF                         IN PROCEEDINGS
                                               UNDER CHAPTER 13
      MICHAEL A. LARICCIA,
                                            NO. 20-10081
                    DEBTOR                  JUDGE: Cox
                                    NOTICE OF FILING
Notified via Electronic Filing
U.S. Trustee , 219 S Dearborn St, Room 873, Chicago, IL 60604
Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090
Notified via US Postal Service
Michael A. Lariccia, 16823 Hilltop Avenue, Orland Hills, IL 60487

      On July 22, 2020 I filed an Objection to Confirmation of the Amended Chapter 13
Plan with the Clerk of the United States Bankruptcy Court, 219 S Dearborn, Chicago, IL
60604.

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtor at the address listed below.
Said copy was placed in an envelope addressed as listed below and placed in the U.S.
Mail on July 22, 2020, with first class postage prepaid. All other parties entitled to notice
received such notice electronically, through the office of the Clerk of the Court.

                                   Respectfully Submitted,

                                /s/ Richard B. Aronow
Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
20-093678

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
